Title: From Thomas Jefferson to F. C. Schaeffer, 28 November 1821
From: Jefferson, Thomas
To: Schaeffer, F. C.


                        
                        
                            
                            Nov. 28. 21.
                    Th: J. returns his thanks to the revd mr Schaeffer for the renewed mark of his attention in sending him a copy of his ‘Address’ . he has read it with the pleasure  it always gives him to see  among all religious sects  that spirit of toleration and brotherly affection which our weaknesses & wants so urgently & mutually call for, & he salutes him with esteem & respect.
                        
                    